                      IN TIIE UNITED STATES DISTRICT COURT
                  FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:20-CV-473-D


KARINA REIFF,                                )
                                             )
                              Plaintiff,     )
                                             )
                     v.                      )                      ORDER
                                  )
COMPLETELY BARE DISTRIBUTORS )
LLC, and ULTA SALON COSMETICS & )
FRAGRANCE, INC.,                  )
                                  )
                      Defendants. )


       On October 2, 2020, Karina Reiff ("Reiff'' or ''plaintiff") moved to remand this action to

Wake County Superior Court [D.E. 11]. On October 23, 2020; defendants responded in opposition

[D.E. 17]. For the reasons stated in the defendants' response in opposition, the court DENIES as

meritless plaintiff's motion to remand [D.E. 11]. See, e.g., 28 U.S.C. § 1446(b); Mur;phy Brothers,

Inc. v. Michetti Pipe Stringing. Inc., 526 U.S. 344, 350-56 (1999); Elliott v. American States Ins.

Co., 883 F.3d384,391 (4thCir.2018); Savitamagan,LLCv. Senecalns. Co.,No.1:16CV328,2016

WL 4186999, at *2 (M.D.N.C. Aug. 8, 2016) (unpublished); Harris v. Maready. 311 N.C. 536,544,

319 S.E.2d 912,917 (1984); Hall v. Lassiter, 44 N.C. App. 23, 25,260 S.E.2d 155, 157 (1979).

       SO ORDERED. This _31)_ day ofNovember 2020.



                                                      .Is C. DEVERill
                                                       United States District Judge




          Case 5:20-cv-00473-D Document 22 Filed 11/20/20 Page 1 of 1
